Citation Nr: 1223734	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased ratings for Cushing's syndrome macronodular adrenal disease status post laparoscopic adrenalectomy, rated as noncompensable as of August 1, 2008, and as 30 percent disabling effective September 4, 2009, to include restoration of a 100 percent rating effective August 1, 2008.

2.  Entitlement to a rating in excess of 30 percent for a mood disorder claimed as recurrent major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service in the Air Force from August 2001 to September 2001 and from January 2004 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In connection with her appeal, the Veteran's representative submitted a written brief argument before the Board in May 2012.  Subsequent to the certification of the Veteran's appeal, translated documents were added to the claims folder and electronic copies of VA medical records were added to the record in June 2012.  However, the May 2012 written brief contained a written waiver of RO consideration of the evidence from the Veteran submitted since the most recent supplemental statement of the case, and thus the Board may consider it in making a decision.  See 38 C.F.R. § 20.1304(c) (2011). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  In this regard, the Board notes that in recent statements including the most recent statement received in May 2012, the Veteran, through her representative, alleges that her manifestations of Cushing's syndrome and mood disorder have increased in severity since the most recent VA examinations were conducted in September 2009.  In addition, in June 2012, several hundred pages of VA treatment records were associated with the Veteran's electronic claims file.  Consistent with the assertion that the disabilities have worsened, these reflect that the Veteran has sought and received treatment through April 2012 for multiple physical and psychiatric complaints.  Under the circumstances, the Board finds that the Veteran should be afforded appropriate VA examinations to determine the current degree of severity of these service-connected disabilities.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded VA examinations by examiners with the appropriate expertise to determine the current degree of severity of her Cushing's syndrome and mood disorder.  The claims file must be made available to and reviewed by the examiners.  Any indicated studies should be performed. 

The rationale for all opinions expressed must be provided. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to an increased rating for Cushing's syndrome macronodular adrenal disease status post laparoscopic adrenalectomy, rated as noncompensable as of August 1, 2008, and as 30 percent disabling effective September 4, 2009, to include restoration of a 100 percent rating effective August 1, 2008, and a rating in excess of 30 percent for a mood disorder, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


